            Case 2:20-cv-06277-DDP-MAA       Document
                            UNITED STATES DISTRICT      1-1
                                                   COURT,   FiledDISTRICT
                                                         CENTRAL  07/13/20    Page 1 of 3 Page ID #:23
                                                                          OF CALIFORNIA
                                                                         CIVIL COVER SHEET
 I (a)PLAINTIFFS (Check box if you are representing yourself ~ }
 .                                                                                    DEFEND/INTS            (Check box if you are representing yourself ~)
 Yehonatan Kapach



(b)County of Residence of First Listed Plaintiff Los Angeles                          County of Residence of First Listed Defendant                  Los Angeles
(EXCEPTfIV U.S.PLAINTIFF CASES)                                                       (!N US PtANVTtFF G45ES OML1~

(c)Attorneys(Fiem Name.Address and Telephone11kEmber} ff you are                      Attorneys(Firm Atarr~ Address and Tefepi~one Number) If you are
 representing yourself, provide the same information.                                 representing yourself, provide the same information.

 18375 Ventura Blvd, Suite 341,Tarazana,CA 91356
 TEL:747-287-4107

11. BASIS OF JURISQKTt~(P~e art X i~r arse box onEy}                          ~.CCitZENSHlF E~ Pi~lCiP/!t PARnES-Fa Diversity Cases fh►!y
                                                                                 (P1ace an X in or e hox for ptaint~fF a~►c! owe for ~efendarrt)
    1. U.S. Government              ~ 3. Federal Question (U.S.                                          ~ 1 ~ ~         Incorporated or Principal Place      ~4 Q 4
                                                                              Citizen of This State
    Plainfiff                           Government Not a Party)                                                          of Business in this State
                                                                              Citizen of Another State   ~ z     ~ 2 Incorporated and Principal Place          ❑ 5 ~ 5
                                                                                                                     of Business in Another State
     2. U.S. Governmerrt               4. Diversity(Indicate Citizenship      Citizen or Subject of a
     Defendant                          of Parties iR tt~rr Ul)                  ' n Coont►Y
                                                                              Fore~                      Q 3 ❑ 3 Foreign Nation                               ~ 6 ~ 6


!V. ORIG#N (Place an X in orfe box onFy.)
                                  3. Remanded from ❑ 4. Reinstated or  5.Transferred from Another ❑
                                                                                                                                 6. Mukidistrid          a. ~tultidistrict
 x 1.Original    2. Removed from                                                                                                    Litigation -     ~      Litigation -
     Proceeding ~ State Court    ~ Appellate Court     Reopened       ~ District (Specify)                                          Transfer                Direct File


V.REQUESTED IN COMPLAINT: JURY DEMAND: 0Yes ~ No                                         (Check "Yes" only if demanded in complaint.)
CLASS ACTIO~E t                F.R.CrP.73: QYes QX No                              ~X MONEY DEIYEA[~E~ 1N fOMPEAINT: $ 20,000,Q00
Vi. CAUSE OF AC'FiON ECrte the U.S. Civil Siahrte under which yocr are frPmg and write a briefstatemerTtofcause. Dv riotcite juris~ictiorral si~tutes unless cfiversity.l

 Empbyer and others violated laws and treaties against slavery and forced labor.

Vtl. NATURE OF SUIT(Place an X in one box only).
     OTHER STATt1TE5                C~+tFRIkR      REIk~.PROPERTY C~tT.        IINMIG~i/1T10M           PRI54NERPETS                 PROPER71f WGHTS
    375 False Claims Act       ❑ > >0Insurance     ~ 240 Torts to Land      ~ 462 Naturalization           Habeas Corpus:        ~ 820 Copyrights
                                                                              Application
                               ❑ 120 Marine        ~    z45  Tort Product                             ~  463 Alien Detainee      ~ 830 Patent
    376 Qui Tam                                         Liability             q65 Other                  510 Motions to Vacate
    (31 USC 3729(a))           ~ ~ 30 Miller Ac[   ~ 290 All Other Real     ~ Immigration Actions ~ Sentence                       835 Patent -Abbreviated
    400 State                                                                       TORTS             ~  530 General             ~ New Drug Application
                                  140 Negotiable        PfO~
    Reapportionment            ❑ Instrument                  ~~TS           PERSONAL PRQPERTY ~ 535 Death Penalty                ~ 840 Trademark
    410 Antitrust                 150 Recovery of    ~         ~~           ~ 370 Other Fraud                   Other:                SOQAL SECURITY
    430 Banks and Banking      ~ ~erpayment &      ~ 310 Airplane
                                                                                                             Mandamus/Other      ❑ ~~  HIA (1395f~
                                 Enforcement of                             ~ 371 Truth in Lending ❑ 540
    450 Commerce/ICC             Judgment          ~ 315 Airplane                                                                  862 Black Lun9 ~923~
                                                       Product Liability      380 Other Personal ❑ 550 Civil Righu               ❑
    Rates/Etc.
    ~           n              ~ 15l Med~are Act ~
                                                                    ~& ❑ ~~~~m~                       ~ 555 Prisms Caulit~r►     ~ 863 DIWUDtWVIf(405(9))
                                                       Slaride~
  470 RacWeteer InHu-             152 Recovery of                             385 ProperFy               560 Civvi Detainee      ~ 864 SS►~ Fitfe XV!
                                                       330 Fed. Empbyers' Q product Liabili           ❑ Conditions of
  anted &Corrupt Org.          ❑ Defaulted Student ❑ Liability                               tY
                                 Loan (Exd. Vet)                               B~NK         ~            Confinement             ❑ 865 RSI(405(g))
  480 Consumer Credit                                  340 Marine
                                 153 Recovery of   ~ 345 Marine Product ~     422  Appea128            F~~              ~~TY         FEDERAL TAX SUITS
❑ 490 Cable/Sat N                                                             USC 158
                                 Overpayment of ❑ Liability                                              625 Drug Related          g7p Taxes (U.S. Plaintiff or
  850 Securities/Com-            Vet. Benefits                                423 Withdrawal 28 ~ ~1zure of Property 21          ❑ pe{endant)
  rtwditieslExchange                                   356 Mlator Vehi~Pe   ❑ ~X 157                     USC 881
                                 160 Stockholders' ❑                                                                               871 IRS-Third Party 26 USC
    890 Other Statutory        ~ Suits             ~ 355 Motor Vehicle          ~y~         n         ❑ 6~ah~                    ❑ 7609
    Actions                                            Product Liability
                                                                                   Other Civil Rights          ugh
    891 Agricuhural Acts       ❑ ~~ Sher               360 Other Personal ❑ ~
                                 Contract          ❑ Injury                 ~ 441 Voting              ~ 710 Fair Labor Standards
  893 Environmental              195 Contract          362 Personallnjury-                               A~
  Matters                      ❑ product Liability ~ Med Malpratice         ❑ ~z Employment           ~ 720 LabodMgmt.
  895 Freedom oflnfo.                                  365 Personal Injury-   443 Housing/               Relations
❑ Act                          ❑ 196 Franchise     ❑ Product Liability      ~ Accommodations
                                                                                                      ~ 740 Railway Labor Ad
    896 Arbitration             ~                      367 Heakh Care/        445 American with
                                                                            ❑ Disabilities-           ~  751 Family and Medical
                                 210 Laid              Pharmaceutical                                    Leave Act
    899 Admin.Procedures       ~ Condemnation      ~ Personal Injury          EmPbY~M
    Act/Review of Appeal of                            Product Lia6il'~Y      446 American with          790 Other Labor
                                 220 Foreclosure                                                      ~
                                                                                                      x
    A9~Y ~~~                                           368 Asbestos         ~ DisabiiiEies-Other         ~~~
                                 X30 Rent lease & ❑ Perscm~ ~b                                        ~ ~~        A Y~ Rat tic.
                       ty °f   ~                                     ~Y     ~ 4t8 Educatron
~ SlatStatutes

FOR OFflCE USE ONLY:                    Case Number.                                                           ~j ~ 2 l J ~ ~ ~ 7
Cb-71(OSM 7)                                                               CIVIL COVER SHEET                                                                Page 7 of 3
              Case 2:20-cv-06277-DDP-MAA       Document
                              UNfTED STATES DISTRICT      1-1
                                                     COURT,   FiledDISTRICT
                                                           CENTRAL  07/13/20    Page 2 of 3 Page ID #:24
                                                                            OF CALIFORNIA
                                                                              CIVIL COVER SHEET


VIR. VENUE: Your answers to the questions below wilt determine the division ofthe Court to which this case wiff be initia(fy assigned. This initial assignment is subject
to change,in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.
QUESTION A: Was this case removed
from state court?                                                STATE CASE WAS PENDING IN THE COUNTY OF:                                     INf11AL DNtS10N 4N CACa I5:
               Yes Qx No
                                              Los Angeles,Ventura,Santa Barbara,or San Luis Obispo                                                       Western
If'no,'skiptoQuestion6. ff'~es,"check the
box to the right that applies,enter the    ❑Orange                                                                                                       Southe►n
corresponding division in response to
Question E, bebw, and continue from there. Q Riverside a San Bernardino                                                                                   Eastern



QUESTION B: !S the llnited States, o[ 6.1. Do 50% or more of the defendants who reside in                      YES. Your case wi& initial4y be assigned to the Southern Division.
one o~ its agen~3 or employees, a     the diitritt reside in Qrange Ca?                                      ~ Enter "SouN~ern" ~n response to Question E, beio~w, and corrtinue
P~AtIYTtFF in this action?                                                                                     from Mere.
                                      check one of the boxes to the right
                Yes ~x No
                                                                                                             ~ NO. Continue to Question B.2.

                                                 6.2. Do 50% or more of the defendants who reside in           yES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question C. If "yes," answer   the district reside in Riverside and/or San Bernardino      ~ Enter "Eastern" in response to Question E, below, and continue
Question BJ, at right.                           Counties? (Consider the two counties together)                from there.

                                                 checkone oftitebyres tolirerigid      —►                         NO. Yow case wi11irtitiaNy be assigned to Nre Western Division.
                                                                                                                  Enter "Western° in response to Question E, below, and continue
                                                                                                                  from there.


QUESTION C: Is the United States, or C.7. Do 50% or more of the plaintiffs who reside in the   YES. Your case will initially be assigned to the Southern Division.
one of its agentie~ or tlnployees. a district reside in Orange Ea?                           ~ Enter "Soutteern" ire response to Quesieore E. below, and continue
DEFENDANT fn Mis action?                                                                       from there.
                                     check one of the boxes to the right   ~~
                 Yes Qx No
                                                                                             ~ NO. Continue to Question C.2.

                                                 C.2. Do 50%or more of the plaintiffs who reside in the   yES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer   district reside in Riverside and/or San Bernardino     ~ Enter "Eastern" in response to Question E, below, and continue
Question Ct. at rtyht                            Courxtres? (Consider the tvMo counties together.}        from tkiere.

                                                 check one of the boxes to the right   ~~                         NO. Your case will initially be assigned to the Western Division.
                                                                                                                  Enter "Western" in response to Question E, below, and continue
                                                                                                                  from there.
                                                                                                             A.                         B.                            C.
                                                                                                                                 Riverside or San           Los Angeles, Ventura,
QUESTION D• Location of plaintiffs and defendants?
          '                                                                                        Orange County                Bernardino County           Santa Barbara, or San
                                                                                                                                                             Luis Obispo County

Indicate the locations) in which 5096 or more of plaintiffs who reside in this district                     ~                            ~                              a
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the locations) in which 50% w more of dehendar►ts who rideIn this                                  ❑
district reside. (Check up to two boxes, or leave E~lartk if n~ c~ these choices
app .)

                D.7. is there at least one answer in Column A?                                              D.2. Is there at least one answer in Column B?
                                        Yes      QX No                                                                       ~ Yes           QX No

                    If'~S," your case wiN ireet~y he assigned toflee                                           If'des," your case wit ireFteaNy he assigreetf to Ehe
                                 SOUTHERN DIVISION.                                                                          EASTERN DIVISION.
     Enter'Southern" in response to Question E, below,and continue from there.                                 Enter °Eastern" in response to Question E, below.
                          If"no," go to question D2 to the right.      ~~                                 If"no,'your case will be assigned to the WESTERN DIVISfON.
                                                                                                              Enter "Western" in response to Question E, below.                j,


QUESTION E:Initial Division?                                                                                             INITIAL DMSION IN CACD

Enter the initial division determined by Question A,B, C,or D above: ~~

QUESTION F: Northern Counties?

Do SO% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                           ~ Yes             ~X No
 CV-71 (05/17)                                                                  CIVIL COVER SHEET                                                                   Page 2 of 3
               Case 2:20-cv-06277-DDP-MAA       Document
                               UNITED STATES DISTRICT      1-1
                                                      COURT,   FiledDISTRICT
                                                            CENTRAL  07/13/20    Page 3 of 3 Page ID #:25
                                                                             OF CALIFORNIA
                                                                            CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                 Q NO                       YES

        If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below)to any civil or criminal cases) previously filed in this court?
                                                                                                                                             ~X NO                     YES
        If yes, list case number(s):


        Civil cases are related when they(check all that apply):

                    A. Arise from the same or a closely related transaction, happening,or event;

                    B. Call for determinafion of the same or substantially related or similar questions of law and fact; or

                    C. For other reasons would entail substantial duplication oflabor if heard by differentjudges.

        Note: That cases may involve the same patent,trademark,or copyright is not,in itself, sufficient to deem cases related.



        A civil forfeiture case and a uiminal case are related when they(check al!that apply):

                    A. Arise hom the sarree or a closely related transaction, happening,or even

                    B. Call for determination ofthe same or substantially related or similar questions oflaw and fact; or

                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by differentjudges.


 X.SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIC:AN'T):                                                                                                 DATE: April 24, X020

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required bylaw,except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet(CV-071 A).




Key to Statistical comes relating to Social Security Cases=

     Nature ofSuit Code       /lbbreviation                    Substantive Statement of Causc of/ldion
                                                   All claims for health insurance benefits(Medicare) under Title 18,Part A,ofthe Social Security Ad,as amended. Also,
        86~                       H~A              include claims by hospitals, skilled nursing facilities,etc.,for certification as providers of services under the program.
                                                  (42 U.S.C.1935FF{b))

        862                       BL               All claimsfor "Black Lung" beneftts under Title 4,Part B,ofthe Federal Coal Mine Health and Safety Ad of 1969.(30 U.S.C.
                                                   923)

                                  D{1N'C           all claieres feted by insured uvarkecsfor desability ir4uerarece bee~efFts antler Fide 2~the Soei~ Security Act,~amended;plus
        8fi3                                       a{I claims filed for child's inwrance beneTits based on disab~ity. (42 USG 405(g))

                                                   All claims filed for widows or widowers insurence benefits based on disability under Title 2 of the Social Security Act,as
        863                       DIWW             amended.(42 U.S.C.405(g))


        864                      SSID              A~~ claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Ad,as
                                                   amended.

        865                       RSI              Aft cFaimsfa retirement fold age)arsd wrvivars becrefrts under Fide 2~the Social Security Act,as aor~deaf.
                                                  (42 US.G 405(g))




CV-71 (05/17)                                                                  CIVIL COVER SHEET                                                                 Page 3of 3
